Citation Nr: 0639014	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic right 
wrist disorder.  

2.  Entitlement to service connection for a chronic left 
wrist disorder.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's cervical muscle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1998 to June 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
established service connection for cervical muscle strain and 
assigned a noncompensable evaluation for that disability.  In 
July 2003, the RO, in pertinent part, denied both service 
connection for a chronic right wrist disorder and a chronic 
left wrist disorder and a permanent and total disability 
rating for pension purposes.  In November 2004, the veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge.  At the hearing, the veteran expressly withdrew his 
appeal from the denial of a permanent and total disability 
rating for pension purposes.  In February 2005, the Board 
dismissed the veteran's claim of entitlement to a permanent 
and total disability rating for pension purposes and remanded 
the issues of service connection for a chronic right wrist 
disorder and a chronic left wrist disorder and an initial 
compensable evaluation for the veteran's cervical muscle 
strain to the RO for additional action.  In November 2005, 
the Board again remanded the issues of service connection for 
a chronic right wrist disorder and a chronic left wrist 
disorder and an initial compensable evaluation for the 
veteran's cervical spine muscle strain to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
cervical muscle strain.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation for the veteran's cervical muscle strain.  The 
veteran is not prejudiced by such action. The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

In July 2006, the veteran submitted a claim of entitlement to 
service connection for a chronic left knee disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement, and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  A chronic right wrist disorder was not manifested during 
active service or at any time thereafter.  

2.  A chronic left wrist disorder was not manifested during 
active service or at any time thereafter.  

3.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 
in effect prior to September 26, 2003, are more favorable to 
the veteran's claim than the amended version of 38 C.F.R. 
§ 4.71a.  

4.  The veteran's cervical muscle strain has been objectively 
shown to be manifested by no more than a cervical spine range 
of motion of forward flexion to 40 degrees, extension to 40 
degrees, lateral flexion to 40 degrees, bilaterally, and 
rotation to 40 degrees, bilaterally; no upper extremity 
neurological deficits; and no muscle spasm or atrophy.  


CONCLUSIONS OF LAW

1.  A chronic right wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2006).  

2.  A chronic left wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2006).  

3.  The criteria for an initial 10 percent evaluation for the 
veteran's cervical muscle strain have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.10, 4.40, 4.45 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in April 2001, May 2002, August 2002, 
November 2002, February 2003, May 2003, June 2003, November 
2005, January 2006, and March 2006 which informed him of the 
evidence needed to support his claims for service connection 
and an initial compensable evaluation for his 
service-connected cervical muscle strain; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The veteran was informed that he 
should submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is of 
record.  The Board twice remanded the veteran's claims to the 
RO for additional development.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  
The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the instant appeal, the veteran was 
provided only with notice of what type of evidence was needed 
to substantiate his claims for service connection and an 
initial compensable evaluation for his cervical muscle 
strain.  However, he was not informed of the type of evidence 
necessary to establish both an initial evaluation and an 
effective date for an award of service connection for the 
claimed right wrist and left wrist disabilities and an 
effective date for the award of ratings for his disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of an initial compensable evaluation for his cervical 
muscle strain given the favorable outcome below.  In 
reference to the issues of service connection for a chronic 
right wrist disorder and a chronic left wrist disorder, a 
preponderance of the evidence is against the veteran's claims 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records indicate that he was 
seen for bilateral wrist pain.  A September 16, 1998, 
treatment record states that the veteran complained of left 
wrist pain and popping.  An impression of left wrist 
tendonitis was advanced.  A September 21, 1998, treatment 
record conveys that the veteran complained of bilateral wrist 
pain which was aggravated by physical training exercises.  An 
impression of bilateral wrist tendonitis was advanced.  An 
October 1998 treatment record states that the veteran 
complained of bilateral wrist pain and finger numbness.  

A July 2001 written statement from Vincent J. Mendes, D.C., 
relates that the veteran exhibited a positive "phaelens 
(carpal tunnel) test on the right side."  The veteran was 
treated with right wrist manipulation.  

At the November 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had been told by a 
Dr. Falk, his chiropractor, that his service-connected 
cervical spine disability may have precipitated bilateral 
carpal tunnel syndrome affecting both the right and left 
wrists.  

At a March 2006 VA examination for compensation purposes, the 
veteran complained of bilateral wrist pain which radiated 
from his cervical spine.  He reported that he had been 
diagnosed with right carpal tunnel syndrome.  On examination 
of the wrists, the veteran exhibited no abnormalities.  
Contemporaneous X-ray studies of the wrists were negative for 
any abnormalities.  The examiner commented that:

Objective data does not support a 
diagnosis for the bilateral wrists at 
this time.  ...  Since there is no 
diagnosis for the wrists, there cannot be 
any etiologically related or secondary 
relationship to the cervical spine 
disability.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Neither a chronic right wrist disorder nor a chronic 
left wrist disorder was shown during active service or at any 
time thereafter.  No competent medical professional has 
identified any chronic right wrist or left wrist 
disabilities.  While Dr. Mendes noted a positive right carpal 
tunnel syndrome test, he did not diagnose the veteran with 
carpal tunnel syndrome.  Carpal tunnel syndrome of either 
wrist was not shown at the most recent VA examination for 
compensation purposes of record.  Absent a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran advances that chronic right wrist and left wrist 
disorders were precipitated by his service-connected cervical 
muscle strain.  The veteran's claims are supported solely by 
his own testimony and written statements on appeal.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the veteran's statements as to the existence and etiology of 
the claimed disabilities to be unpersuasive.  Accordingly, 
service connection for both a chronic right wrist disorder 
and a chronic left wrist disorder is denied.  


III.  Cervical Muscle Strain 

A. Historical Review

The veteran's service medical records indicate that he was 
seen for neck pain.  The report of an April 2001 VA 
examination for compensation purposes states that the veteran 
was diagnosed with mechanical upper back pain, neck pain, and 
"ruleout right cervical radiculopathy."  A May 2001 VA 
X-ray study of the cervical spine was found to be normal.  In 
June 2001, the RO established service connection for cervical 
muscle strain and assigned a noncompensable evaluation for 
that disability.  



B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  On and before 
September 26, 2003, the rating schedule directed that slight 
limitation of motion of the cervical segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 30 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cervical muscle strain and other spinal and back 
disorders.  Under the amended rating schedule, cervical 
strain is to be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

For VA compensation purposes, the normal cervical spine range 
of motion is forward flexion to 45 degrees, extension to 45 
degrees, left and right lateral flexion to 45 degrees, and 
left and right lateral rotation to 80 degrees.  38 C.F.R. 
§ 4.71a (2006).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 
3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than the amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  VAOPGPREC 3-2000.  

At the April 2001 VA examination for compensation purposes, 
the veteran complained of radiating right upper back pain.  
On examination, the veteran exhibited a range of motion of 
the cervical spine of flexion to 40 degrees, extension to 35 
degrees, lateral flexion to 50 degrees, bilaterally, rotation 
to 50 degrees on the right, and to 55 degrees on the left and 
trace deep tendon reflexes in the upper extremities.  The 
veteran was diagnosed with mechanical upper back pain, neck 
pain, and "ruleout right cervical radiculopathy."  The May 
2001 VA X-ray study of the cervical spine was found to be 
normal.  

At a May 2002 VA examination for compensation purposes, the 
veteran complained of chronic neck pain.  On examination of 
the cervical spine, the veteran exhibited a range of motion 
of flexion "to the chest wall," extension to 50 degrees, 
and rotation to 80 degrees, bilaterally; cervical paraspinal, 
trapezius, and rhomboid muscle tenderness; normal muscle 
strength; and 2+ and symmetrical upper extremity deep tendon 
reflexes.  An impression of cervical paraspinal, trapezius, 
and rhomboid myalgias was advanced.  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of radiating right-sided neck pain.  The 
examiner observed that the "range of spinal movement is 
normal range of motion" and "there is no restriction."  
Contemporaneous magnetic resonance imaging studies of the 
cervical spine were reported to be negative for 
abnormalities.  A diagnosis of neck pain was advanced.  

A June 2004 written statement from Mitchell E. Falk, D.C., 
conveys that that X-ray studies of the cervical spine 
revealed a loss of lordosis; vestigial ribs at C7; and C1, 
C2, and C7 subluxations.  Dr. Falk commented that findings 
might represent the cause of the veteran's neurological 
complaints.  

At the November 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his cervical muscle 
strain was manifested by chronic neck pain; muscle stiffness; 
"a little nervous twitch," headaches; impaired sleep; and 
an inability to open his hand.  He stated that he treated his 
complaints with over the counter medications.  

At the March 2006 VA examination for compensation purposes, 
the veteran complained of chronic "mild 5/10" neck pain 
which radiated into his right wrist and affected his ability 
to walk and a "constant knot" in his cervical paravertebral 
muscle.  His pain was exacerbated by bending of the neck and 
standing for more than 30 minutes.  On examination of the 
cervical spine, the veteran exhibited a range of motion of 
flexion to 40 degrees, extension to 40 degrees, lateral 
flexion to 40 degrees, bilaterally, and rotation to 40 
degrees; 5/5 muscle strength; intact sensation, 2+ and 
symmetrical upper extremity deep tendon reflexes; and no 
spinal muscle spasm or tenderness.  The VA examiner commented 
that:

Objective data does not support a 
diagnosis for cervical paravertebral 
muscle strain.  ...  It is my opinion that 
the cervical muscle strain is of the mild 
severity currently.  In light of the fact 
that I did not find any evidence of a 
cervical muscle strain, the mild severity 
level is the lowest level possible 
considering the fact that he has a rated 
disability concerning his neck ....  

The veteran's cervical muscle strain has been shown to be 
productive of significant cervical spine limitation of 
motion.  While questioning the existence of the veteran's 
cervical muscle strain, the examiner at the March 2006 VA 
examination for compensation purposes did observe cervical 
spine limitation of motion to 40 degree in forward flexion, 
extension, bilateral lateral flexion, and rotation.  No other 
cause for the veteran's cervical spine limitation of motion 
was identified.  Such limitation of motion merits assignment 
of a compensable evaluation.  In the absence of objective 
evidence of moderate cervical spine limitation of motion, the 
Board concludes that an initial 10 percent evaluation and no 
more is warranted for the veteran's cervical muscle strain 
during the entire appeal period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  


ORDER

Service connection for a chronic right wrist disorder is 
denied.  

Service connection for a chronic left wrist disorder is 
denied.  

An initial 10 percent evaluation for the veteran's cervical 
muscle strain is granted during the entire appeal period, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


